Citation Nr: 0401600	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  95-07 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a compensable evaluation for right ear 
hearing loss. 

2.  Entitlement to service connection for squamous cell 
carcinoma of the tongue, tonsil, mandible and oropharyngeal 
wall, claimed as cancer of the lung, esophagus, and larynx 
due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin , Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
April 1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Roanoke, Virginia (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist and eliminated the former statutory requirement that 
claims be well grounded.   

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require [VA] to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by [VA]").  In the instant case, the 
veteran has not been provided notice of the VCAA as mandated 
by the Court with respect to either his increased rating 
claim or his service connection claims.   

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently invalidated provisions of 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii).  These provisions allowed 
the Board to take corrective action to provide notice of the 
VCAA where there was none, as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to attempt 
to cure VCAA deficiencies.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  The result is that 
a remand is necessary to notify the veteran of the applicable 
provisions of the VCAA, including what evidence is needed to 
support the increased rating claim and service connection 
claims based on herbicide exposure, what evidence VA will 
develop, and what evidence the veteran must furnish.  

While the case is in remand status, the veteran should be 
afforded a VA examination in connection with his increased 
rating claim for right ear hearing loss. The last VA 
examination of record is dated in March 2000.  The veteran 
testified at a personal hearing before the Board in June 
2003, that his right ear hearing loss had increased in 
severity subsequent to the March 2000 VA examination.  
Accordingly, a re-examination is necessary to verify whether 
there has been an improvement in the veteran's hearing loss 
of the right ear or a material change in disability.  38 
C.F.R. § 3.327(a) (2003).

The veteran has also filed a claim of entitlement to service 
connection for squamous cell carcinoma of the tongue, tonsil, 
mandible, and oropharyngeal wall.  The veteran contends that 
he is entitled to service connection for the aforementioned 
disabilities as a result of exposure to herbicides, including 
Agent Orange.  During the pendency of this appeal, on 
December 27, 2000, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001", 
which provided a presumption of exposure to herbicides for 
all veterans who served in Vietnam during the Vietnam Era. 38 
U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107- (H.R. 1291) (Dec. 27, 2001).

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2003).  A veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 

Diseases associated with such exposure include: chloracne or 
other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended by 66 Fed. Reg. 23,166, 23,169 (2001).  

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a 
veteran shall be presumed to have been exposed to an 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The veteran was stationed in the Republic of Vietnam between 
December 1968 and November 1969.  The veteran was a recipient 
of the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal with "60" device, the National Defense 
Service Medal, the Bronze Star Medal, and the Purple Heart.  
Therefore, having served in the Republic of Vietnam, the 
veteran is presumed to have been exposed during his period of 
service to an herbicide agent. 38 U.S.C.A. § 1116(f).  The 
medical evidence of record indicates that subsequent to his 
discharge from service, the veteran was diagnosed and treated 
for squamous cell carcinoma of the tongue, tonsil, mandible, 
and oropharyngeal wall.  However, the Board finds there is 
not sufficient medical evidence to make a decision on the 
veteran's claim of entitlement to service connection.  

Under the VCAA, an examination is necessary to make a 
decision on a claim, if the evidence of record contains the 
following: (1) competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability and (2) the evidence indicates the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service, but (3) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d).  In the 
instant case, a nexus opinion has not been obtained with 
respect to whether it is at least as likely as not that 
squamous cell carcinoma of the tongue, tonsil, mandible, and 
oropharyngeal wall were caused by exposure to herbicides in 
Vietnam.  Therefore, the veteran should also be afforded a VA 
examination in connection with his service connection claims.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is remanded for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2003).  
Particularly, the veteran must be 
notified of the applicable provisions of 
the VCAA, including what evidence is 
needed to support the increased rating 
claim and service connection claims based 
on herbicide exposure, what evidence VA 
will develop, and what evidence the 
veteran must furnish. See Quartuccio, 16 
Vet. App. at 187.  

2.  Once the development above has been 
completed, arrangements should be made 
for the veteran to be afforded the 
appropriate VA examination to determine 
the current severity of his 
service-connected right ear hearing loss.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner.  The report should be 
typewritten.

3.  The RO should arrange for the veteran 
to be afforded the appropriate VA 
examination(s) to determine the etiology 
of any squamous cell carcinoma of the 
tongue, tonsil, mandible, and 
oropharyngeal wall found.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner(s).  Following a review of the 
service and postservice medical records, 
the examiner(s) should state whether any 
diagnosed squamous cell carcinoma of the 
tongue, tonsil, mandible, and 
oropharyngeal wall is related to the 
veteran's active duty service, to include 
as due to exposure to herbicide exposure.  
A complete rationale for all opinions 
should be provided.  The report prepared 
should be typed.

4.  The veteran must be properly informed 
of his scheduled VA examinations, and he 
should be given notice of the 
consequences of failure to report for the 
examinations, including an explanation of 
the provisions of 38 C.F.R. § 3.655 
(2003).  If the veteran does not report 
for the examinations, the claims folder 
should include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examinations.

5.  Thereafter, the veteran's claim of 
entitlement to a compensable rating for 
right ear hearing loss and service 
connection for squamous cell carcinoma of 
the tongue, tonsil, mandible, and 
oropharyngeal wall as result of exposure 
to herbicides, should be readjudicated.  
If any of the benefits sought on appeal 
remain denied, the veteran should be 
provided a supplemental statement of the 
case.  The veteran and his representative 
should be afforded a reasonable 
opportunity to respond before the case is 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


